J-S76041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYMOND D. MCINTYRE                        :
                                               :
                       Appellant               :   No. 961 WDA 2018

          Appeal from the Judgment of Sentence Entered June 8, 2018
      In the Court of Common Pleas of Clarion County Criminal Division at
                        No(s): CP-16-CR-0000193-2015


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                           FILED DECEMBER 24, 2018

       Raymond D. McIntyre (Appellant) appeals from the judgment of

sentence imposed after he was re-sentenced following the revocation of his

probation and parole.          Appellant’s counsel, Erich R. Spessard, Esquire

(Counsel), seeks to withdraw from representation pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349, 361 (Pa. 2009).           Upon review, we grant Counsel’s petition to

withdraw and affirm Appellant’s judgment of sentence.

       On July 29, 2015, Appellant pled guilty to one count each of fleeing or

attempting to elude police officer (count one) and possession of drug

paraphernalia (count five).1 On August 26, 2015, the trial court sentenced

Appellant to 9 to 18 months of incarceration at count one, and a consecutive

____________________________________________


1   75 Pa.C.S.A. § 3733(a) and 35 P.S. § 780-113(a)(32).
J-S76041-18


year of probation at count five. Appellant’s incarceration at count one had a

maximum sentence date of November 11, 2018.

       On August 15, 2016, Appellant was paroled from his sentence at count

one. While still on parole, Appellant was charged with new crimes on March

31, 2018,2 and violations of his supervision that were alleged to have occurred

on April 2, 2018. Based upon the new crimes and Appellant’s actions on April

2, 2018, the Clarion County Adult Probation Unit filed a violation notice on

May 31, 2018, in which it alleged that Appellant violated the terms of his

probation at count five. The trial court convened a Gagnon II3 hearing on

June 8, 2018. Appellant submitted as evidence the Pennsylvania Board of

Probation and Parole’s order to recommit, which revoked Appellant’s parole at

count one.4 N.T., 6/8/18, at Exhibit A. At the conclusion of the hearing, the

trial court found Appellant to be in violation of the terms of his probation at

count five and re-sentenced him to 6 to 12 months of incarceration.

       Appellant filed a post-sentence motion on June 22, 2018, which the trial

court denied as both untimely and meritless.      This timely appeal followed.

Both Appellant and the trial court have complied with Pennsylvania Rule of


____________________________________________


2   Appellant was sentenced for the new crimes on May 23, 2018.

3   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

4  The exact date of the order to recommit is not clear, although it has a “last
modified date and time” of “4/24/18 9:35:53 A.M.” N.T., 6/8/18, at Exhibit
A.


                                           -2-
J-S76041-18


Appellate Procedure 1925. On September 17, 2018, Counsel filed an Anders

brief and petitioned this Court for leave to withdraw from representation.

      At the outset, we note that there are particular mandates that counsel

seeking to withdraw pursuant to Anders must follow. These mandates and

the significant protection they provide to an Anders appellant arise because

a criminal defendant has a constitutional right to a direct appeal and to counsel

on that appeal. Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super.

2007). We have summarized these requirements as follows:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

      If counsel does not fulfill the aforesaid technical requirements of
      Anders, this Court will deny the petition to withdraw and remand
      the case with appropriate instructions (e.g., directing counsel
      either to comply with Anders or file an advocate’s brief on
      Appellant’s behalf).

Id. (citations omitted).

      Additionally, there are requirements as to precisely what an Anders

brief must contain:

      [T]he Anders brief that accompanies court-appointed counsel’s
      petition to withdraw … must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports

                                      -3-
J-S76041-18


      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. When faced with an Anders brief, we may not

review the merits of the underlying issues without first deciding whether

counsel has properly requested permission to withdraw. Commonwealth v.

Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation omitted). If counsel

has met these obligations, “it then becomes the responsibility of the reviewing

court to make a full examination of the proceedings and make an independent

judgment to decide whether the appeal is in fact wholly frivolous.” Santiago,
978 A.2d at 354 n.5.

      Upon review, we conclude that Counsel has complied with the

requirements outlined above.     Counsel has filed a petition with this Court

stating that after reviewing the record, he finds this appeal to be wholly

frivolous. Motion to Withdraw as Counsel, 9/17/18, at ¶ 2. In conformance

with Santiago, Counsel’s brief includes summaries of the facts and procedural

history of the case, and discusses the issues he believes might arguably

support Appellant’s appeal. See Anders Brief at 5-6. Counsel’s brief sets

forth his conclusion that the appeal is frivolous and includes citation to

relevant authority.    See id. at 8-12.   Finally, Counsel has attached to his

Anders brief the letter that he sent to Appellant, which enclosed Counsel’s

petition and Anders brief. Counsel’s letter advised Appellant of his right to


                                     -4-
J-S76041-18


proceed pro se or with private counsel and to raise any additional issues that

he deems worthy of this Court’s consideration.

      Counsel’s Anders brief advances Appellant’s arguments challenging the

legality of his sentence. We recognize:

      The scope and standard of review applied to determine the legality
      of a sentence are well established. If no statutory authorization
      exists for a particular sentence, that sentence is illegal and subject
      to correction. An illegal sentence must be vacated. In evaluating
      a trial court’s application of a statute, our standard of review is
      plenary and is limited to determining whether the trial court
      committed an error of law.

Commonwealth v. Hodges, 193 A.3d 428, 433 (Pa. Super. 2018) (citations

omitted).

      In Counsel’s Anders brief, he avers that Appellant’s two illegal sentence

claims are intertwined. Anders Brief at 8. Specifically, Appellant alleges that

his probation was illegally revoked because he had not yet begun serving that

portion of his sentence.   Id. at 8-9.    Additionally, Appellant contends that

because the Pennsylvania Board of Probation and Parole revoked his parole at

count one of the same docket number, double jeopardy makes the trial court’s

subsequent revocation of his probation at count five an illegal sentence. Id.

We agree with Counsel that both issues are frivolous.

      Section 9771 of the Sentencing Code provides:

      (b) Revocation.--The court may revoke an order of probation
      upon proof of the violation of specified conditions of the probation.
      Upon revocation the sentencing alternatives available to the court
      shall be the same as were available at the time of initial
      sentencing, due consideration being given to the time spent
      serving the order of probation.

                                      -5-
J-S76041-18



      (c) Limitation on sentence of total confinement.--The court
      shall not impose a sentence of total confinement upon revocation
      unless it finds that:

            (1) the defendant has been convicted of another crime; or

            (2) the conduct of the defendant indicates that it is likely
            that he will commit another crime if he is not imprisoned;
            or

            (3) such a sentence is essential to vindicate the authority of
            the court.

      (d) Hearing required.--There shall be no revocation or increase
      of conditions of sentence under this section except after a hearing
      at which the court shall consider the record of the sentencing
      proceeding together with evidence of the conduct of the defendant
      while on probation. Probation may be eliminated or the term
      decreased without a hearing.

42 Pa.C.S.A. § 9771.

      We have specifically held, “[t]he fact that appellant ha[s] not

commenced serving probation when the new offense occurred d[oes] not

prevent the court from revoking its prior order placing appellant on probation.”

Commonwealth v. Dickens, 475 A.2d 141, 144 (Pa. Super. 1984). Further:

      If, at any time before the defendant has completed the maximum
      period of probation, or before he has begun service of his
      probation, he should commit offenses of such nature as to
      demonstrate to the court that he is unworthy of probation and
      that the granting of the same would not be in subservience to the
      ends of justice and the best interests of the public, of the
      defendant, the court could revoke or change the order of
      probation. A defendant on probation has no contract with the
      court. He is still a person convicted of crime, and the expressed
      intent of the Court to have him under probation beginning at a
      future time does not “change his position from the possession of
      a privilege to the enjoyment of a right.” Burns v. United States,
      53 S. Ct. 154, 156 (1932).

                                     -6-
J-S76041-18



Commonwealth v. Wendowski, 420 A.2d 628, 630 (Pa. Super. 1980)

(some citations omitted) (emphasis in original).

      Pursuant to Section 9771, upon receiving notice of a possible probation

violation, the trial court held a hearing on June 8, 2018. Because the trial

court found that Appellant was convicted of another crime, it was permitted

to re-sentence him to a period of incarceration. The fact that Appellant had

not yet started serving the probationary sentence at count five did not prevent

the trial court from re-sentencing him for a violation. As such, the trial court’s

re-sentencing of Appellant at count five was legal.

      As to Appellant’s second claim based on the Double Jeopardy Clause,

we note that “[a]n appeal grounded in double jeopardy raises a question of

constitutional law. This Court’s scope of review in making a determination on

a question of law is, as always, plenary.” Commonwealth v. Farrow, 168
A.3d 207, 214 (Pa. Super. 2017) (citation omitted). In Pennsylvania, “double

jeopardy shields defendants from multiple punishments for the same

offense.” Id. at 215 (emphasis added). Additionally:

      The Double Jeopardy Clause, applicable to the States through the
      Fourteenth Amendment, provides that no person shall “be subject
      for the same offense to be twice put in jeopardy of life or limb.”
      Commonwealth v. Decker, 664 A.2d 1028, 1029 (Pa. Super.
      1995) (citing U.S. Const. amend. V.). Furthermore, the Double
      Jeopardy Clause protects against a second prosecution for the
      same offense after acquittal. It protects against a second
      prosecution for the same offense after conviction. And it protects
      against multiple punishments for the same offense. Id.

Farrow, 168 A.3d at 214-15 (some citations omitted).

                                      -7-
J-S76041-18


       Appellant avers that because he received probation revocation and

parole revocation at the same docket number, he was illegally sentenced.

Appellant misapplies the Double Jeopardy Clause because count one, fleeing

or eluding a police officer, and count five, possession of drug paraphernalia,

are two distinct offenses and convictions, for which Appellant received two

discrete sentences.5

       Appellant was sentenced to a term of 9 to 18 months of incarceration at

count one, a separate offense from his conviction and probationary sentence

at count five. Appellant was not “prosecuted for the same offense,” and, thus,

double jeopardy is inapplicable. Counsel is correct that this Court has held

that a trial court could legally revoke a probationary sentence and a

defendant’s parole where the sentences were for two distinct offenses at the

same docket number. Anders Brief at 9-10; see Commonwealth v. Ware,

737 A.2d 251, 254 (Pa. Super. 1999) (“Based on the foregoing, it is clear that

the court in the instant matter had the proper authority to revoke not only

appellant’s parole, but also to revoke appellant’s probation.”).      From the

record, it is clear that Appellant’s parole was revoked at count one, a separate

offense from his probation, which was revoked at count 5.            Therefore,

Appellant’s illegal sentence claims are without merit.




____________________________________________


5  See Criminal Information, 6/9/15, at 1; Guilty Plea Order, 8/7/15, at
unnumbered 1; Sentencing Order, 8/31/15, at unnumbered 1-3.

                                           -8-
J-S76041-18


     Moreover, our independent review of the record reveals no other non-

frivolous issues that Appellant could raise on appeal. See Commonwealth

v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc). We thus grant

Counsel’s petition to withdraw, and affirm Appellant’s judgment of sentence.

     Petition to withdraw granted. Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2018




                                    -9-